Citation Nr: 0709476	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service, and 
retired in August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's current low back disability is not related 
to his active service.

2.  The veteran's current stomach disability is not related 
to his active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

2.  A stomach disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a February 2005 letter.  
Additional notice was also sent in May 2006.  These letters 
read as a whole advised the veteran of the all the Pelegrini 
II elements as stated above.  The veteran's claims were 
readjudicated in May 2005 and November 2006 after affording 
him with an opportunity to respond to each letter.  Thus the 
Board finds that the late timing of the notice of the fourth 
Pelegrini II element is nonprejudicial error as the veteran 
has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board also notes that the veteran was provided notice in 
May 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from October 
2002 through September 2005.  The veteran provided relevant 
private medical treatment records from November 1993 through 
November 2004.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  In November 2006, the veteran 
submitted a statement indicating that he had no additional 
evidence to submit in support of his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in June 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Low Back Disability

The veteran contends that he has a current low back 
disability that is due to an injury he received in service 
while working on A-1 tanks.  The result of a VA examination 
conducted in June 2006 provided a current diagnosis of 
lumbosacral strain.  Treatment records from 2002 show chronic 
low back pain secondary to degenerative disc disease of the 
lumbar spine with stenosis at L4-5 .  Thus the evidence shows 
that the veteran has a current low back disability.

The Board finds, however, that the preponderance of the 
evidence is against a finding that the veteran's current low 
back disability is related to any injury or disease incurred 
in service.  The Board acknowledges that the veteran's 
service medical records show complaints and treatment of low 
back pain in service.  Such complaints and treatments, 
however, were few with significant time between each episode.  
Thus it appears that each time the veteran was treated for 
back pain, it was an acute and transitory episode that 
resolved with treatment.  Significantly, the veteran never 
complained in his periodic medical examinations of having any 
problems with his back, nor were any problems found on 
examination.  

The veteran underwent a VA examination in October 1969 at 
which he complained of hurting his back while working on the 
tank and still having small pain occasionally.  Physical 
examination of the low back did not reveal any objective 
findings of a disability and x-rays were normal.

Post-service medical records are available starting in 
November 1993.  Until May 2002, these records only show one 
complaint of back pain in November 1992.  The evidence shows 
that, in May 2002, the veteran was involved in a motor 
vehicle accident in which he injured his back and was treated 
with physical therapy and epidural steroid injections to the 
lumbar spine.  The diagnosis was degenerative disc disease of 
the lumbar spine with stenosis at L4-5.

The veteran underwent a VA examination in June 2006.  After 
reviewing the claims folder and examining the veteran, the 
examiner diagnosed to the veteran to have a lumbosacral 
strain.  The examiner was requested to provide an opinion as 
to whether it was at least as likely as not that the 
veteran's current low back disability had its onset in 
service.  The examiner opined that the veteran's current back 
pain did not have its onset in service or within one year of 
the veteran's discharge in 1968.  He stated he could not find 
any relationship between the veteran's service and his 
current symptoms regarding his lower back.

Thus the weight of the evidence is against the veteran's 
claim for service connection as there is no medical evidence 
providing a nexus between the veteran's current low back 
disability and any injury or disease incurred in service.  
Although showing complaints and treatment relating to the 
veteran's back, the service medical records do not show the 
veteran had a chronic back disorder in service.  Furthermore, 
the post-service medical evidence fails to show a continuity 
of symptomatology.  Prior to the veteran's motor vehicle 
accidents in May 2002, the treatment records available for 
review show only one complaint of back pain 10 years before.  
Although the veteran has alleged that he has experienced back 
pain since an injury incurred in service, his allegation as 
to continuity of symptomatology, standing alone, is not 
plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Finally 
the only medical opinion in the record as to a nexus between 
the veteran's current low back disability and his service is 
unfavorable to the claim.

The preponderance of the evidence is thus against the claim 
for service connection for a low back disability, and the 
benefit of the doubt doctrine is not applicable.  The 
veteran's claim must, therefore, be denied.

Stomach Disability

The veteran contends that he has a current stomach disability 
that had its onset in service in 1952.  The veteran underwent 
a VA examination in June 2006 from which a diagnosis of 
previous gastric ulcers with gastritis and gastroesophageal 
reflects was given.  Recent medical treatment records show 
diagnosis of gastroesophageal reflux disease with a history 
of peptic ulcer disease.  Thus the Board finds that the 
veteran has a current stomach disability.

The preponderance of the evidence, however, is against the 
veteran's claim for service connection because the evidence 
fails to establish a nexus between the veteran's current 
stomach disability and any injury or disease incurred in 
service.  The Board acknowledges that the veteran's service 
medical records show treatment for complaints relating to the 
veteran's gastrointestinal system, including complaints of 
stomach trouble in 1953 diagnosed as mild gastritis and 
burning in the epigastrium in 1956 (with reference to 
previous diagnosis of peptic ulcer disease in 1945).  At an 
October 1965 annual examination, the veteran reported 
frequent indigestion.  He was scheduled for a barium swallow 
and gastrointestinal series but he canceled it.  Subsequent 
examination reports, however, failed to show any complaints 
of or findings related to any stomach problems.

At a VA examination in October 1969, the veteran did not 
report any gastrointestinal problems, except for occasional 
hemorrhoids.  The first post-service medical evidence of a 
stomach disorder is from March 1998 when the veteran 
complained of reflux occasionally treated with Tums.  The 
veteran underwent an esophagogastroduodenoscopy in December 
1999 that showed gastric ulcers and gastritis.

The veteran underwent a VA examination in February 2006.  
After reviewing the claims file and examining the veteran, 
the examiner diagnosed the veteran to have previous gastric 
ulcers with gastritis and gastroesophageal reflux.  In 
response to the question of whether it is at least as likely 
as not that the veteran's current stomach disability had its 
onset in service, the examiner opined that the veteran's 
current stomach disability is not related to the episodes of 
abdominal pain that he had in service.  The examiner stated 
that he could not find any relationship between the veteran's 
service and his current symptoms regarding his stomach 
problems.

Thus the weight of the evidence is against the veteran's 
claim for service connection as there is no medical evidence 
providing a nexus between the veteran's current stomach 
disability and any injury or disease incurred in service.  
The only medical opinion as to nexus is the negative opinion 
given by the VA examiner.  Furthermore, the post-service 
medical evidence fails to show a continuity of 
symptomatology.  Despite the veteran's testimony that he 
received treatment for his stomach disability prior to 1998, 
no medical records indicating such treatment are of record, 
and the treatment records available for the five years prior 
to 1998 do not show any treatment for stomach complaints.  
Although the veteran has alleged that he has experienced 
stomach problems since service, his allegation as to 
continuity of symptomatology, standing alone, is not 
plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

The preponderance of the evidence is thus against the claim 
for service connection for a stomach disability, and the 
benefit of the doubt doctrine is not applicable.  The 
veteran's claim must, therefore, be denied.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for stomach disability is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


